DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s response to Office action was received on September 24, 2021.
In response to Applicant’s amendment of the claims, all of the 101 rejections, from the previous Office action, are hereby withdrawn.  However, note the new 101 rejection of Claim 6, below in this Office action.
In response to Applicant’s amendment of the claims, the 103 rejection, from the previous Office action, is hereby withdrawn.  However, note the new 103 rejection of Claim 6, below in this Office action.
Regarding Applicant’s arguments, note that Claim 6 is of different scope than the other two independent claims.  Because of this, it is possible for Examiner to formulate a 103 rejection of Claim 6.  See the details of Claim 6’s 103 rejection for how the prior art references disclose the specific components of Claim 6.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim(s) 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 6, Claim(s) 6 recite(s):
- vehicle dispatch configured to select an autonomous driving vehicle from among a plurality of autonomous driving vehicles in response to a vehicle dispatch request of a user;
- map information;
- acquire a boarding position, a destination, and a luggage delivery place based on the vehicle dispatch request obtained from the user;
- determine whether the destination and the luggage delivery place match each other based on the map information;
- calculate a delivery service fee to the luggage delivery place;
- provide the delivery service fee to the user before selecting the autonomous driving vehicle from among the autonomous driving vehicles;
- cause the selected autonomous driving vehicle to move to the boarding position after receiving a confirmation of the user, then move to the destination with the user and the luggage, and then deliver the luggage to the luggage delivery place after the user alights from the selected autonomous driving vehicle at the destination.
(Note that the “cause” step may simply be an output of instructions for use of an autonomous driving vehicle, such vehicle not being a component of the device of claim 6 itself.)
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  manages a paid transportation service.
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interaction between the user and the business, the business possibly involving other people.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- device; database (DB) configured to store information; a processor programmed:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

Claim(s) 6 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacey, WO 2016/135650 A1, in view of Travel & Tourism News Middle East: TTN, “Sheer magic in Monaco,” SyndiGate Media Inc., Manama, February 1, 2017 (hereinafter referred to as Travel), in further view of Ning, US 20160012066 A1, in further view of Kennedy, Frances, “Sticky runway and strikes add to travel chaos in Italy,” The Independent, Final Edition, Independent Digital News & Media, London, UK, 16, November 10, 1998, in further view of Hamblett, US 20120004936 A1.
As per Claim 6, Lacey discloses:
- a vehicle dispatch device configured to select an autonomous driving vehicle from among a plurality of autonomous driving vehicles in response to a vehicle dispatch request of a user (p. 1, lines 9-10 (private hire cars, book a taxi); p. 4, line 33, through p. 5, line 9 (programmed processor); p. 6, lines 11-12 (private hire vehicle service); p. 6, lines 30-32 (system manages multiple vehicles); p. 11, lines 6-17 (booking request, customer device); p. 15, lines 16-17 (allocate vehicle to booking); p. 27, lines 4-5 (autonomous vehicles));
- a map database (DB) configured to store map information (p. 14, lines 21-32 (map database); p. 17, lines 31-36 (map database));
- a processor programmed (p. 4, line 33, through p. 5, line 9 (programmed processor); p. 11, lines 6-17 (computing system));
- acquire a boarding position, a destination, and a luggage delivery place based on the vehicle dispatch request obtained from the user (p. 8, lines 11-13 (service may include luggage; where luggage travels completely with the customer, the drop off address would also be the luggage delivery place); p. 11, lines 6-17 (booking request, customer device); p. 13, lines 1-2 (pick-up address); p. 13, lines 15-18 (drop off address; may be airport drop off, implying any luggage drop off too));
- performing automated functions (p. 6, lines 11-35 (computing system performs various vehicle service management functions)).
- provide the service fee for a service which includes luggage delivery to the user before selecting the autonomous driving vehicle from among the autonomous driving vehicles (p. 8, lines 11-13 (service may include luggage; where luggage travels completely with the customer, the drop off address would also be the luggage delivery place); p. 13, lines 15-18 (drop off address; may be airport drop off, implying any luggage drop off too); p. 13, line 32, through p. 14, line 2 (the resulting cost for the journey is provided before the customer confirms the booking); p. 16, lines 16-34 (allocation of vehicle after the booking has been made); p. 27, lines 4-5 (autonomous vehicles));
- the user confirming the order for the service before the device selects the autonomous driving vehicle from among the autonomous driving vehicles (p. 8, lines 11-13 (service may include luggage; where luggage travels completely with the customer, the drop off address would also be the luggage delivery place); p. 13, lines 15-18 (drop off address; may be airport drop off, implying any luggage drop off too); p. 13, line 32, through p. 14, line 2 (the resulting cost for the journey is provided before the customer confirms the booking); p. 16, lines 16-34 (allocation of vehicle after the booking has been made); p. 27, lines 4-5 (autonomous vehicles));
- cause the selected autonomous driving vehicle to carry out the service after receiving a confirmation of the user, wherein carrying out the service includes move to the boarding position, then move to the destination with the user and the luggage, and then the user alights from the selected autonomous driving vehicle at the destination (p. 8, lines 11-13 (service may include luggage; where luggage travels completely with the customer, the drop off address would also be the luggage delivery place); p. 13, lines 15-18 (drop off address; may be airport drop off, implying any luggage drop off too); p. 13, line 32, through p. 14, line 2 (the resulting cost for the journey is provided before the customer confirms the booking); p. 16, lines 16-34 (allocation of vehicle after the booking has been made); p. 27, lines 4-5 (autonomous vehicles); p. 27, line 21, through p. 28, line 6 (autonomous vehicle carries out service)).
Lacey fails to disclose determining whether the destination and the luggage delivery place match each other; wherein an add-on is delivering luggage to a delivery place different from the passenger destination; wherein an add-on delivery distance is a delivery distance from the destination to the luggage delivery place; wherein when it is determined that the destination and the luggage delivery place do not match each other, the add-on is provided; deliver the luggage to the luggage delivery place after the user alights from the vehicle at the destination.  Travel discloses determining whether the destination and the luggage delivery place match each other (first five paragraphs of Full Text section (author is dropped off at a different location than where the bags are taken; this would necessitate the determination of whether 
The modified Lacey fails to disclose determining whether two locations match each other based on the map information stored in the map DB.  Ning discloses determining whether two locations match each other based on the map information stored in the map DB (paragraph [0070] (“In one embodiment, the administrator of the content hosting site 100 provides an input to the content hosting site 100 that specifies how close two geographic locations must be for them to be determined to be an approximate match by the database association module 208.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Lacey such that the invention determines whether two locations match each other based on the map information stored in the map DB, as disclosed by Ning, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Lacey fails to disclose calculate a fee for an add-on.  Kennedy discloses calculate a fee for an add-on (the two paragraphs starting with “The Mayor of Rome” (supplements or luggage fees that have been discounted)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Lacey such that the invention calculates a fee for an add-on, as disclosed by Kennedy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Lacey fails to disclose provide the delivery service fee to the user before the user confirms the order for the service.  Hamblett discloses provide the delivery service fee to the user before the user confirms the order for the service (Figure 3; paragraphs [0067]-[0072] (cost can be presented for extra baggage before being ordered)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Lacey such that the invention provides the delivery service fee to the user before the user confirms the order for the service, as disclosed by Hamblett, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter
Claims 1-2 and 5 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Seriani, US 20140229258 A1 (systems and methods enabling transportation service providers to competitively bid in response to customer requests);
b.  Winand, US 20070273514 A1 (method and system for assisting the passage of an entity through successive zones to a destination).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe